USCA4 Appeal: 21-4472      Doc: 57         Filed: 12/13/2022      Pg: 1 of 5




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-4472


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CRAIG RYAN BLADES,

                             Defendant - Appellant.


        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Sherri A. Lydon, District Judge. (4:20-cr-00611-SAL-1)


        Argued: October 28, 2022                                      Decided: December 13, 2022


        Before THACKER and HEYTENS, Circuit Judges, and Lydia K. GRIGGSBY, United
        States District Judge for the District of Maryland, sitting by designation.


        Affirmed by unpublished opinion. Judge Heytens wrote the opinion, in which Judge
        Thacker and Judge Griggsby joined.


        ARGUED: Kimberly Harvey Albro, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Columbia, South Carolina, for Appellant. Kathleen Michelle Stoughton, OFFICE OF THE
        UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee. ON BRIEF:
        William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Corey F. Ellis, United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4472      Doc: 57         Filed: 12/13/2022     Pg: 2 of 5




        TOBY HEYTENS, Circuit Judge:

               Craig Blades pleaded guilty to possessing a firearm after being convicted of a

        felony. The presentence report calculated a base offense level of 24, reflecting the

        probation officer’s view that Blades committed the offense “subsequent to sustaining at

        least two felony convictions of . . . a crime of violence.” U.S.S.G. § 2K2.1(a)(2). The

        district court accepted the probation officer’s recommendation and sentenced Blades to

        120 months of imprisonment. Seeing no reversible error, we affirm.

              Before the district court, Blades objected to the probation officer’s Guidelines

        calculation. Blades admitted having two South Carolina felony convictions, one for second

        degree assault and battery and the other for second degree criminal domestic violence. But,

        Blades argued, neither offense qualified as a crime of violence because they do not—as a

        categorical matter—require “a mens rea more culpable than recklessness.” JA 40.

               The district court determined Blades’s previous offenses were crimes of violence

        and the probation officer correctly calculated the Guidelines range. The court also stated

        that even “[h]ad [Blades] not received” additional points for two previous crimes of

        violence, “the Court would have varied upward to at least a sentence of 120 months.”

        JA 93. The district court sentenced Blades to 120 months of imprisonment—the statutory

        maximum and the bottom of the advisory Guidelines range.

               On appeal, Blades renews his contention that neither previous offense was a crime

        of violence. We need not reach that question because we conclude any error would be

        harmless.



                                                    2
USCA4 Appeal: 21-4472       Doc: 57         Filed: 12/13/2022      Pg: 3 of 5




               Before imposing a sentence, a district court “must calculate the defendant’s advisory

        [Guidelines] range.” Koons v. United States, 138 S. Ct. 1783, 1788 (2018). But that does

        not mean every calculation error requires a new sentencing hearing. After all, “it would

        make no sense to set aside [a] reasonable sentence and send the case back to the district

        court when the court has already told us that it would impose exactly the same sentence, a

        sentence we would be compelled to affirm.” United States v. Doctor, 958 F.3d 226, 238

        (4th Cir. 2020) (quotation marks omitted). For that reason, this Court has repeatedly

        declined to resolve Guidelines calculation disputes when it was clear that—even had the

        district court adopted the defendant’s view—the court would have imposed the same

        sentence and its decision to do so would have been reasonable. See, e.g., id. at 239; United

        States v. Mills, 917 F.3d 324, 330 (4th Cir. 2019); United States v. Gomez-Jimenez,

        750 F.3d 370, 385–86 (4th Cir. 2014).

               We follow the same path here. For starters, we are confident “the district court

        would have reached the same result even if it had decided the [G]uidelines issue the other

        way.” Doctor, 958 F.3d at 238 (quotation marks omitted). Indeed, the court said exactly

        that. See JA 93 (“Had [Blades] not received these points [for two previous crimes of

        violence] the Court would have varied upward to at least a sentence of 120 months.”). And

        on other occasions, the district court reiterated its belief that any sentence shorter than 120

        months would be “insufficient to accomplish” the purposes of sentencing. JA 99; accord

        JA 95. The record thus forecloses any contention that the district court would have imposed

        a different sentence had it determined Blades’s earlier offenses were not crimes of violence.



                                                      3
USCA4 Appeal: 21-4472      Doc: 57         Filed: 12/13/2022     Pg: 4 of 5




               We also conclude “the sentence would be reasonable even if the [G]uidelines issue

        had been decided in [Blades’s] favor.” Doctor, 958 F.3d at 238 (quotation marks omitted).

        Beyond the crime of violence issue, Blades raises no procedural objections to his sentence.

        And his argument of substantive error is unpersuasive.

               A district court commits substantive error if it gives excessive weight to a single

        factor to the exclusion of other relevant considerations. See United States v. Howard,

        773 F.3d 519, 531 (4th Cir. 2014). A sentence is also substantively unreasonable if it is

        manifestly greater than necessary to achieve the purposes of federal sentencing. See id. at

        536.

               Blades insists the district court committed substantive error by placing undue weight

        on the fact that he “had not taken advantage of lenient sentences in the past,” thus failing

        to properly consider his “history and characteristics.” Blades Br. 39. But, having reviewed

        the transcript, we see no sign the district court fixated on deterrence to the exclusion of

        other relevant considerations. See JA 88–93 (discussing a variety of sentencing factors).

               Nor was the sentence manifestly excessive. As Blades acknowledges, even if the

        district court erred in concluding his previous convictions were crimes of violence, his

        sentence would be only five months longer than the top of the Guidelines range. See Blades

        Br. 5 (noting that, had Blades’s objection succeeded, the Guidelines range would have been

        “92-115 months”). This Court recently affirmed the reasonableness of a significantly more

        dramatic variance based in part on the defendant’s criminal history and other courts’

        leniency. See United States v. McKinnie, 21 F.4th 283, 288, 292 (4th Cir. 2021).



                                                     4
USCA4 Appeal: 21-4472      Doc: 57          Filed: 12/13/2022    Pg: 5 of 5




               Blades cites cases in which district courts concluded shorter periods of

        imprisonment sufficed to deter defendants who had never served long sentences. But

        different courts’ individualized assessments of different defendants for different crimes do

        not dictate the district court’s sentencing of Blades, which we review only for abuse of

        discretion. See Gall v. United States, 552 U.S. 38, 51 (2007) (“Regardless of whether the

        sentence imposed is inside or outside the Guidelines range, the appellate court must review

        the sentence under an abuse-of-discretion standard.”). Because the record reveals no such

        abuse here, the judgment of the district court is

                                                                                      AFFIRMED.




                                                      5